Jordan, Judge.
The defendant was tried and convicted of burglary. His motion for new trial on the general grounds and one special ground which attacked the admissibility of a written confession as not having been freely and voluntarily made was denied, and the exception is to that judgment. Held:
Under the facts and circumstances of this case the question as to whether the alleged confession was freely and voluntarily made was for the determination of the jury, who by their verdict, found that it was; and'the verdict being abundantly authorized by the evidence, the trial court did not err in denying the amended motion for new trial. Bonner v. State, 152 Ga. 214 (3) (109 SE 291); Sledge v. State, 24 Ga. App. 698 (102 SE 31).

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.